Citation Nr: 1040621	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's wife

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1945 to October 
1949; September 1950 to September 1953; and October 1955 to May 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which continued the Veteran's 10 percent rating for schizophrenia 
reaction, paranoid type.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in March 2010.  A transcript of the 
hearing is of record.

In June 2010 the Board remanded the Veteran's current claim for 
additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).  


FINDING OF FACT

The Veteran's schizophrenia reaction, paranoid type, is not 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
schizophrenia reaction, paranoid type, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9203 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2005 and post-adjudication notice by letter 
dated in June 2010.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  While the latter notice was not provided prior to the 
initial adjudication, the appellant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2010 supplemental 
statement of the case (SSOC), following the provision of notice.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded the 
Veteran medical examinations to assess the severity of his 
psychiatric disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time. 

Analysis

The Veteran seeks an evaluation in excess of 10 percent for his 
schizophrenia disability.  The Veteran's wife testified that the 
Veteran's manifestations of schizophrenia, including jumpiness 
and readiness to fight, are not caused by his stroke.  The 
Veteran also contends that if VA has determined that he is 
incompetent to handle his financial affairs, than his service-
connected psychiatric disability should be rated higher than 10 
percent.  

The RO originally granted service connection for psychosis in 
August 1955, assigning a 100 percent rating, effective from March 
11, 1955 to October 11, 1955, under DC 9003-300.  A March 1971 
rating decision assigned a 0 percent rating, effective June 1, 
1969, for the Veteran's schizophrenic reaction under DC 9203.  A 
June 1989 rating decision increased the Veteran's rating for 
schizophrenic reaction, paranoid type, to 10 percent, effective 
December 17, 1984.  The January 2006 rating decision on appeal 
continued the Veteran's 10 percent rating for schizophrenic 
reaction, paranoid type, under 38 C.F.R. § 4.130, DC 9203.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Where non-service symptoms cannot be separated from service 
connected symptoms, all of the symptoms are treated as service 
connected.  See Mitleider v. Brown, 11 Vet. App. 181 (1998).  

The Veteran is currently rated as 10 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9203.  A 10 percent disability evaluation is assigned 
under this code for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  Id.  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 71-80 involves no more than slight impairment in social, 
occupational, or school functioning.  A GAF score of 51-60 
involve moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Scores 
ranging from 30 to 21 reflect serious impairment in communication 
or judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).  

A VA examination was conducted in November 2005.  The examiner 
reviewed the Veteran's claim file.  The examiner noted that aside 
from being granted service connection for a schizophrenic 
reaction in 1965 and a 1971 re-evaluation examination, there are 
no psychiatric notes in the claim file.  Five years ago the 
Veteran attempted suicide by taking pills.  The Veteran reports 
feeling depressed and auditory hallucinations, but admits these 
voices and sometimes visions occur mostly when he is asleep.  The 
examiner noted no frank paranoid delusions, no grandiosity, no 
mood swings, occasional depression, and no active suicidal 
ideation.  The Veteran reported no hypervigilance, avoidance of 
crowds or stimuli, or problems with sleep.  A mental status 
examination revealed an elderly male, very pleasant, cooperative, 
and well groomed and attired.  No psychomotor agitation or 
retardation.  He is able to focus and is very cordial.  Mood 
reported as depressed sometimes.  Affect was reactive and 
congruent, with full range.  He denied paranoid delusions, no 
grandiosity, and no ideas of reference.  He mentions 
hallucinations, which are mostly happening at night.  Thought 
process is goal directed and organized.  He is oriented times 
three with fair memory and concentration.  No evidence of 
obsessive compulsive symptoms, no panic attacks, and the Veteran 
denies active suicidal ideation at this time.  The examiner 
diagnosed the Veteran with schizophrenia by history, depressive 
disorder not otherwise specified (NOS), and rule out cognitive 
disorder with possibly emerging psychotic features.  A GAF of 80 
was assigned.  The examiner noted that the Veteran's descriptions 
of hallucinations are not typical of true schizophrenia.  
Recently it appears that he has had more problems with depression 
and it is significant to note that he continues to grieve the 
loss of his wife.  With his advancing age his cognitive decline 
may be independent of his original diagnosis of schizophrenic 
reaction.  Currently most of his symptoms are more related to 
mood than psychosis, and his impairment of concentration and 
memory might be more likely secondary to dementia than to 
anything else.  

An August 2006 private treatment notes that the Veteran's chief 
complaint was a suicide attempt and that he was found in the 
garage with a vehicle running and he discharged a firearm.  A 
review of systems was negative.  The Veteran was given a 
diagnosis of suicide attempt and was admitted to the psychiatric 
unit.  

August 2006 private treatment records indicate that the Veteran 
was found in the garage with a vehicle running and he discharged 
a firearm.  He admits his wife left last week.  It is difficult 
to figure out whether the Veteran has dementia with delusional 
thinking.  A mental status examination revealed that the Veteran 
is kempt and dressed appropriately, appropriate in attitude and 
behavior, and is cooperative.  Speech seems within normal limits.  
Veteran denies depression, but admits to anger, frustration, and 
irritability.  Affect is restricted.  Veteran denies perceptual 
disturbances.  He seems to be having some paranoid ideations.  
Veteran is alert and oriented to time, place, and person.  
Attention and concentration is impaired.  Memory seems disturbed.  
Impulse control by history, insight, and judgment seem poor.  
Assessments of mood disorder NOS and rule out dementia were given 
and a GAF score of 30 was assigned.  

A September 2006 private treatment record notes that the 
Veteran's chief complaint is that he is confused.  Following 
testing and examination, diagnoses of possible hemorrhagic 
cerebrovascular accident, confusion, closed head injury, 
laceration, and rule out rhabdomyolysis was given, and the 
Veteran was transferred to the emergency department of a 
hospital.  

A VA examination was conducted in March 2007.  A psychiatric 
history notes that the Veteran reported the onset of auditory 
hallucinations in the 1970s.  In August 2006, he thought people 
were trying to break into his house and was found huddled in his 
basement with a head injury due to falling down a staircase while 
attempting to hide.  He also reports a long history of anxiety 
and depression after his first wife died.  The Veteran reportedly 
had behavioral change after breaking his hip in June 2006.  He 
also attempted suicide in August 2006.  The Veteran's wife 
indicated that he suffered a stroke on the left side of the 
brain, which showed up on CT scan.  The examiner noted as 
behavioral impressions that the Veteran was appropriate dressed 
and groomed, he presented with a full range of affect and relaxed 
mood, his speech was relevant and coherent indicating an absence 
of thought disorder, and that there was no evidence of current 
suicidal or homicidal ideation or psychotic disturbance 
(hallucinations of delusions).  He and his wife reported that he 
would not be able to complete a full neuropsychology battery 
because of his physical and cognitive condition.  Although the 
Veteran indicated that he is not suicidal, testing revealed that 
the Veteran is severely depressed.  The Veteran endorsed having 
7/9 symptoms of a major depressive episode.  Diagnoses of 
schizophrenia, paranoid type, major depressive disorder (MDD), 
and cognitive disorder NOS were given and a GAF of 50 was 
assigned.  It was also noted that the Veteran is status post 
cerebrovascular accident (CVA) and poor lateral peripheral vision 
since.  The examiner noted that schizophrenia patients, paranoid 
subtype, are characterized by the least compromise in brain 
functioning.  This is in dramatic contrast to the severely 
impaired neurocognitive dysfunction shown by the Veteran.  
Secondary memory recall appears to be severely impaired while 
recognition memory appears preserved, which suggests more an 
anterior network involvement.  The examiner noted that it is 
clear that the majority of the Veteran's behavioral cognitive 
problems do not have anything to do with his service connected 
schizophrenia condition, but rather are a function of stroke 
related cognitive changes, excess alcohol consumption, and 
depression, which had a much latter onset than the service-
connected schizophrenia.

A VA examination was conducted in July 2010.  The examiner noted 
a review of the Veteran's claim file.  A mental status 
examination revealed that the Veteran was causally and cleanly 
dressed, affable, alert, cooperative, and had good eye contact.  
It was not clear whether he was oriented to time or place because 
of his answers, but was oriented to person.  His very poor 
hearing made it unclear how much of the inquiry he understood.  
His psychomotor activity was within normal limits.  His speech 
was of normal volume and articulation.  His affect was varied and 
mood congruent, but predominantly blankly agreeable.  His 
judgment and insight were severely compromised.  His hearing 
difficulty made it unclear whether his thought process was 
intact.  He expressed no psychosis, delusions, or paranoid belief 
systems.  The Veteran and his spouse considered that he had 
ongoing problems with depression, irritability, anhedonia, 
appetite, and self esteem.  He slept 8 hours a night with 
occasional wakening.  He did not have suicidal ideation.  
Diagnoses of cognitive disorder NOS and anxiety disorder NOS were 
given and a GAF score of 35 was assigned.  Th examiner noted that 
a GAF score of 35 was assigned because of the severe cognitive 
problems associated with moderately high reduction of social, 
vocational, and mental functioning.  The current examination 
suggests that the Veteran has severe cognitive problems without 
any new evidence of psychosis symptoms.  Therefore, it is 
questionable as to whether the Veteran had schizophrenia and it 
would be speculation as to whether it had increased in severity.  
He appears to have some anxiety symptoms related to combat duty, 
and, given the documented episodic presence of mental health 
problems across his lifespan, it is at least as likely as not 
that he had some ongoing mental health issues contiguous with the 
original service connected schizophrenia, currently diagnosed as 
anxiety disorder NOS.  His primary problem appears to be 
cognitive disorder NOS.  The anxiety disorder NOS symptoms would 
likely cause mild discomfort when interacting with other people, 
mildly reduced communication effectiveness, mild to low moderate 
work inefficiency and productivity with no reduced reliability, 
mild problems with interaction, and mild reduction in the ability 
to adapt to stressful circumstances.  There are no delusions or 
hallucinations.  His cognitive problems cause severe impairment 
in thought processes, although at times it appears he could 
maintain a logical thinking process.  

On the whole the evidence more nearly approximates the criteria 
for a 10 percent, rather than a 30 percent, rating.  The medical 
evidence does not demonstrate findings of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss, which would be indicative of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to the 
Veteran's service connected psychiatric disability.  See 38 
C.F.R. § 4.130, DC 9203.  Rather, the November 2005 VA examiner 
found that most of the Veteran's symptoms are related to his mood 
rather than psychosis and his impairment in concentration and 
memory might be secondary to his dementia.  Following the 
Veteran's August 2006 suicide attempt, he was diagnosed with mood 
disorder NOS and rule out dementia, and not schizophrenia or 
anxiety disorder.  The March 2007 VA examiner indicated that the 
majority of the Veteran's behavioral cognitive problems have 
nothing to do with his service connected schizophrenia condition, 
but rather are a function of stroke related cognitive changes, 
excess alcohol consumption, and depression, which had a much 
latter onset than the service-connected schizophrenia.  Finally, 
the July 2010 VA examiner found that the Veteran's service 
connected psychiatric disability causes only mild discomfort when 
interacting with other people, mildly reduced communication 
effectiveness, mild to low moderate work inefficiency and 
productivity with no reduced reliability, mild problems with 
interaction, and mild reduction in the ability to adapt to 
stressful circumstance, which is indicative of occupational and 
social impairment due to mild or transient symptoms under the 
Veteran's current 10 percent rating.  See 38 C.F.R. § 4.130, DC 
9203; see also Mitleider, 11 Vet App at 181.  

Thus, there is no medical evidence of record attributing symptoms 
such as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss, or any other 
symptoms of a severity to those enumerated under the criteria for 
a 30 percent rating, to his service-connected psychiatric 
disability.  Thus, a rating in excess of 10 percent for 
schizophrenia reaction, paranoid type, is not warranted.   See 38 
C.F.R. § 4.130, DC 9203.  

In addition, although the reported GAF scores of record vary from 
30 to 80, GAF scores are only one factor to be considered in 
assigning a rating.  Importantly the Veteran's GAF score of 30 
was assigned following his suicide attempt in August 2006, which 
the evidence indicates could be related to diagnoses of mood 
disorder NOS and dementia, and the July 2010 examiner attributed 
the Veteran's GAF score of 35 to his cognitive problems.  Thus, 
the competent medical evidence of record does not indicate that 
these GAF scores, which would be indicative of major or severe 
impairment are a result of the Veteran's service connected 
disability.  Indeed, prior to his stroke the Veteran was assigned 
a GAF score of 80, which indicates no more than slight impairment 
in social, occupational, or school functioning.  Thus, the 
Veteran's GAF scores throughout the pendency of his claim do not 
support a higher 30 percent rating.  See 38 C.F.R. § 4.130, DC 
9203; see also Mitleider, 11 Vet App at 181.  

As the criteria for assignment of the next higher 30 percent 
rating are not met, the criteria for the even higher rating of 50 
percent are likewise not met.

At no time since the pendency of the Veteran's claim has his 
schizophrenia reaction, paranoid type, disability met or nearly 
approximated the criteria for a higher rating, and staged ratings 
are not for application.  See Hart, 21 Vet. App. 505.  

The Veteran and his wife genuinely believe that the severity of 
his schizophrenia reaction, paranoid type, warrants a higher 
rating.  However, as laypersons, lacking in medical training and 
expertise, the Veteran and his wife cannot provide a competent 
opinion on a matter as complex as the extent of his schizophrenia 
reaction, paranoid type, and their views are of no probative 
value.  And, even if their opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinions provided by the VA and private medical professionals of 
record which, while varying in the GAF scores assigned, agree on 
the manifestations of his schizophrenia reaction, paranoid type.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected schizophrenia reaction, paranoid type.  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra- schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various mental health 
professionals are the symptoms included in the criteria found in 
the rating schedule for mental disabilities.  And as discussed 
above, when the Veteran's symptoms and the effects of his 
schizophrenia reaction, paranoid type, are compared to the 
criteria in the ratings schedule, his 10 percent rating 
accurately reflects the level of severity of his disability.  The 
schedular criteria are not inadequate for rating this Veteran's 
schizophrenia reaction, paranoid type.  As a result, regardless 
of whether the Veteran's schizophrenia reaction, paranoid type, 
interferes with his employment, the other two steps in the 
analysis of extra-schedular ratings need not be reached.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for schizophrenia reaction, paranoid type; 
there is no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia reaction, paranoid type, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


